Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 8, 2021

                                      No. 04-21-00108-CV

                         IN THE INTEREST OF B.K.C., A CHILD

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00984
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The court reporter has filed a notification of late reporter’s record,
requesting an extension to April 19, 2021. The request is GRANTED. We ORDER court reporter
Karen M. Kane to file the reporter’s record on or before April 19, 2021.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court